Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
As filed on 09/07/2021, claims 1-21 are pending, and all pending claims have been amended in view of amended independent claims 1 and 14.
Response to Amendment
The Applicant’s claims have been amended based on the Examiner’s previous comments to specify a “exterior facing side wall” and “interior facing side wall”; as a result the outstanding 35 USC 103 rejection to claims 1-13 are withdrawn. 
As for claims 14-21, new grounds of rejections are made below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka et al. US 2018/0028824 A1 (hereinafter “Pivonka”) in view of Rys US 2018/0272122 A1 (previously cited).
Regarding claim 14, Pivonka discloses a housing (implantable housing 210 of implantable device 200) that is implantable in body tissue of a human or animal (see [0195: 2nd to 3rd sentences], and as shown in Fig. 1), the implantable housing (210) comprising: 
[0089] “…implantable housing comprises…trapezoidal prism…” [0246] “Housing 210 can comprise one or more shapes… trapezoidal prism…” The ‘trapezoidal prism’ of the described implantable housing has the recited shape.); and 
b) at least one suture port (anchor element 221 of housing 210; [0251] anchor element 221 is a suture eyelet, wire loop , suture slits etc.)
Pivonka does not explicitly disclose wherein the at least one suture port is extending through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the housing.  However Rys, another prior art reference in the analogous field of implantable devices having an implantable housing 102/202 as shown in Figs. 1 and 3, each of the implantable housings 102 and 202 having a distinctive polygonal shape, and each having a corresponding suture port 118 (as shown in Fig. 1) and 218 (as shown in Fig. 3) which extends through the side surrounding edge wall and a top facing side wall, but not through the bottom facing side wall of the housing. It would have been obvious to a person of ordinary skill in the art at the time of invention modify Pivonka’s implantable housing so as to have a suture slit similar to that of Rys, which extends through the surrounding edge wall and only one side facing wall of the trapezoidal prism housing; the motivation for doing so routine optimization so as to anchor the implantable device’s housing to a desired location and to prevent movement in an explantation direction (Rys: [0062])
Pivonka also does not explicitly disclose that for reduced external manipulability, the exterior facing side wall faces outwardly with respect to the body of the human or animal and the interior facing side wall faces inwardly with respect to the body of the human or animal. However this is an intended use of the recited housing, since Pivonka in [0089, 0245] discloses that the housing can be a trapezoidal prism, then it would have been obvious to a person of ordinary skill in the art to implant the side having the lesser area as the exterior facing side wall; the motivation is based on a limited solution, i.e. the number of possible implantation positions of the given trapezoidal prism.
With regard to claims 15 and 16, Pivonka in [0251] further discloses using a plurality of anchor elements 221, which include a plurality of suture eyelet, wire loop, suture slits etc. Thus, it would have been further obvious to a person of ordinary skill in the art at the time of invention to further modify Pivonka in view of Rys under the same rationale as discussed to claim 14 above, to include a second and a third suture ports extending through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the housing.
Regarding claim 17, see modification and rationale under rejections to claims 14-16 above, and also see Rys Fig. 1: 118 and Fig. 3:218, which both show a suture port that is canted at an outward angle with respect to the exterior facing side wall of the housing.  
Regarding claim 18, Pivonka modified discloses the implantable housing of claim 14, wherein at least one of the interior facing and exterior facing side walls is joined to the flat portion of the surrounding edge wall by a curved region. (As shown in Figs.3-4, the surrounding edge of the housing 121 is tapered, and is interpreted as “curved region” in the claim.) 
Regarding claims 19-21, Pivonka discloses the implantable housing of claim 18, but does not explicitly disclose wherein a first area of the exterior facing side wall is from about 85% to from about 65% to about 75%, of a second area of the interior facing side wall of the housing. However, since Pivonka in [0089, 0246] discloses a trapezoidal prism, it is inherent that one  facing side wall is lesser in area than the other facing side wall, and it would have been an obvious design choice to a person of ordinary skill in the art to try these area sizes, because there are no specific advantages to these sizes. 
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, although Pivonka ( US 2018/0028824) in view of Rys (US 2018/0272122 A1) would disclose an implantable housing having a trapezoidal prism shape and also having suture ports, the combination would fail to teach a header block that is adapted to connect to the implantable housing. It would also not have been obvious to a person of ordinary skill at the time of invention to modify Pivonka to further modify the reference in order to add the header block, because Pivonka’s implantable device does not require a header block for connection with an implantable lead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mishra et al. US 2019/0374776 A1, see [0167] discloses implantable housing having a trapezoidal prism shape.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
December 2, 2021